acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum released sca cc dom fs proc jsmusen tl-n-6869-97 date date to district_counsel brooklyn cc ner brk from assistant chief_counsel field service cc dom fs subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the examination_division at the brookhaven service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of part of the ccdm see office_of_chief_counsel notice dated date regarding service_center advice procedures this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether to redetermine a deficiency mailed more than days from the issuance of a first notice_of_deficiency but within days from the issuance of a second notice_of_deficiency is timely for purposes of sec_6213 conclusion we think it is likely that a court would find that the taxpayer would have days to file a petition from the mailing date of the second notice_of_deficiency facts the examination_division at the brookhaven service_center has discovered instances where after a valid notice_of_deficiency has been ailed to the taxpayer the taxpayer provides the examiner additional documentation which results in the preparation of a revised income_tax report and the mailing of a second notice_of_deficiency the second notice determines a reduced deficiency and is mailed within days of the date of the first statutory notice discussion sec_6213 of the internal_revenue_code provides that within days after a notice_of_deficiency is mailed to the taxpayer a petition for redetermination of the deficiency may be filed with the tax_court tax_court jurisdiction depends in part on a timely mailed notice_of_deficiency 61_tc_97 sec_6112 provides that if the secretary has mailed to the taxpayer a notice_of_deficiency and the taxpayer files a petition in the tax_court within the time prescribed in sec_6213 the secretary shall have no right to determine any additional deficiency of income_tax for the same taxable_year to which such petition relates this provision is generally read to preclude the service from issuing more than one notice_of_deficiency for a tax_year for a particular taxpayer where the taxpayer has filed a timely tax_court petition from the first notice your request discusses at some length the issue of whether a second notice_of_deficiency is a nullity because the commissioner is without authority to issue it as a result of sec_6212 on the facts as presented in your request for advice however sec_6212 c0 is inapplicable because the commissioner is not attempting to determine an additional deficiency accordingly it does not appear that sec_6212 restricts the issuance of such notices notwithstanding that there is no statutory prohibition against second statutory notices for reduced deficiencies their issuance should be avoided because of the uncertainties they create one uncertainity is identified in your request for advice whether a petition filed within days of the second notice will be timely taxpayers who wish to petition the tax_court may file petitions from both notices in order to fully protect themselves another issue os whether the service may assess the amount determined in the first notice after the expiration of days from its issuance but prior to the expiration of days from the second notice in congress enacted sec_6213 which provides a mechanism for the taxpayer and the service to agree to the rescission of a statutory notice once the first notice is rescinded it becomes null and void and the service may issue a second statutory notice if it desires to do so this is the procedure that the service_center examiners should follow if they wish to make the first notice ineffective if however the first notice has not been rescinded and a second notice is issued for a reduced_amount prior to the expiration of days from the mailing of the first notice the taxpayer would have the full day period from the mailing date of the second notice provided by sec_6213 to file a petition in the tax_court based on the second notice this is because as discussed above the second notice is a valid notice_of_deficiency inasmuch as the second notice is a valid independent determination of tax from the first notice cases are inapplicable see eg 272_f2d_383 2d cir no second day period where commissioner simply provided copy of notice_of_deficiency that had been properly mailed to taxpayer’s last_known_address even where the second notice_of_deficiency determines a greater deficiency such that section 62129c is applicable our answer would remain the same although the analysis is slightly different the tax_court has held that the second notice is a valid notice so long as the taxpayer does not petition from the first notice gmelin v commissioner tcmemo_1988_338 aff’d without published opinion 891_f2d_280 3d cir in the gmelin opinion the court distinguished its earlier opinion 1_tc_986 and rejected as dicta its language that suggested that the second notice was a nullity regardless of whether the taxpayer petitioned from the first notice the position that the second notice is valid unless the taxpayer petitions the tax_court from the first notice is consistent with the discussion of secondary statutory notices in ccdm and gcm if the taxpayer fails to petition timely from the first notice the second notice remains valid and the taxpayer will have the full statutory day period to petition from it as is well settled however if the taxpayer petitions timely from the first notice the second notice is a nullity and no valid petition may be filed from it 84_tc_248 mccue v commissioner in conclusion we strongly recommend that the service not issue second statutory notices of deficiency during the day period allowed to petition without first rescinding the original notice finally if a taxpayer does petition from a second statutory notice issued for a reduced deficiency the petition will be timely so long as it is filed within days of the mailing of the second notice s deborah a butler cc executive office for service_center operations attn cynthia dessel
